DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments             
Acknowledgment is made to the amendment received 6/21/2022.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.


Response to Arguments
Applicant’s arguments with respect to claims 39, 56, and 58 have been considered but are not persuasive.  Applicant amended the claims to state that the electrode is now “elastomeric” which is seen as obvious over a secondary reference Lepak as seen below.  Furthermore, the Salahieh reference still teaches that the material is radially disposed outward in a direction extending from a center as the any direction extending outward would be seen as radial with respect to a location as the center can be chosen where the radius extension is a straight line and thus adjacent.
	Claims 39, 58, and 58 and their dependents are now rejected under 35 USC 103 as being unpatentable over Salahieh in view of Lepak.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-40, 42, and 45-57 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al., WO 2011143468, herein referred to as “Salahieh”, in view of Lepak et al., US 20170333125, herein referred to as “Lepak”.
Regarding claim 39, Salahieh discloses an electrode (Figures 1A-1B: electrode assembly and electrodes 6) for use with an ablation catheter ([0007]), the electrode comprising: a variable impedance region (Figures 1A-1B: the region of electrode assembly 105 where electrodes 6 are adjacent to dielectric layer), wherein the variable impedance region has a first impedance when a first electrical signal having a first frequency is applied thereto, and a second impedance when a second electrical signal having a second frequency is applied thereto, the second impedance being different than the first impedance (Figures 1A-1B: the dielectric layer 100 acts as an insulator between conductive layer 96 and electrodes 6, forming a capacitor which has frequency-dependent reactance and thus frequency-dependent impedance); and a substantially constant impedance region (Figures 1A-1B: the region of electrode assembly 105 where electrodes 6 are adjacent to conducting layer 96 [this region has no capacitor or inductor, therefore it’s reactance is minimal, and thus impedance is substantially constant regardless of frequency), wherein the variable impedance region includes a first layer of material (Figures 1A-1B: dielectric layer 100) disposed radially outward in a direction extending from a center of a conductive electrode layer of material (Figures 1A-1B: dielectric layer is adjacent to electrodes 6 for part of electrode assembly 105), wherein the first layer overlaps with only a portion of the conductive electrode layer of material (Figures 1A-1B: dielectric layer is adjacent to electrodes 6 for part of electrode assembly 105 and is not adjacent to electrodes 6 for the rest of electrode assembly 105), to create an overlap region where the first layer and the conductive electrode layer overlap (see annotated Figure 1 below), and a non-overlap region where the first layer and the conductive electrode layer do not overlap (see annotated Figure 1 below).

    PNG
    media_image1.png
    163
    460
    media_image1.png
    Greyscale

Figure 1: Depiction of overlap region and non-overlap region in Figure 1A of Salahieh 
Salahieh does not explicitly disclose an electrode wherein the conductive electrode layer of material is elastomeric.
However, Lepak teaches an electrode (Figures 47A and 47E: electrode 525) wherein the conductive electrode layer of material is elastomeric (Figure 47E: elastomeric conductor later 560 and [0212]: “Electrode 525 comprising an elastomeric conductor layer 560 is disposed over the substrate layer and one or more adhesive layers, the one or more insulation layers, and the one or more conductor layers.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrode disclosed by Salahieh so that the material is elastomeric as taught by Lepak so that the electrode is flexible and low-profile (Lepak [0228]-[0229]).
Regarding claim 40, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the first impedance is higher than the second impedance when the first electrical signal has a lower frequency than the second electric signal (Figures 1A-1B: the dielectric layer 100 acts as an insulator between conductive layer 96 and electrodes 6, forming a capacitor which has frequency-dependent reactance and thus frequency-dependent impedance; the reactance of a capacitor is inversely proportional to signal frequency). 
Regarding claim 42, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the substantially constant impedance region is adapted so that an impedance of the substantially constant impedance region does not vary based on the frequency of an electrical signal applied thereto (Figures 1A-1B: the region of electrode assembly 105 where electrodes 6 are adjacent to conducting layer 96 [this region has no capacitor or inductor, therefore it’s reactance is minimal, and thus impedance is substantially constant regardless of frequency). 
Regarding claim 45, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the non-overlap region is disposed in a central portion of the electrode (Figures 1A-1B: the region of electrode assembly 105 where electrode 6 is adjacent to conducting layer 96 is a central portion of the electrode [also see annotated Figure 1 above]).
Regarding claim 46, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the overlap region is disposed in a peripheral region of the electrode (Figures 1A-1B: the region of electrode assembly 105 where electrode 6 is adjacent to conducting layer 96 is at the end of electrode assembly 105 and electrode 6 [also see annotated Figure 1 above]).
Regarding claim 47, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the variable impedance region includes a layer of high dielectric material (Figures 1A-1B: dielectric layer 100).
Regarding claim 48, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the electrode includes more than one variable impedance region (Figure 1D: electrode assembly 105 has multiple dielectric layers in different places and thus has more the one variable impedance regions and [00105] and [00108]).
Regarding claim 49, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein variable impedance region is disposed in a peripheral region of the electrode (Figures 1A-1B: the region of electrode assembly 105 where electrode 6 is adjacent to conducting layer 96 is at the end of electrode assembly 105 and electrode 6 [also see annotated Figure 1 above]).
Regarding claim 50, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the substantially constant impedance region is disposed within a central portion of the electrode (Figures 1A-1B: the region of electrode assembly 105 where electrode 6 is adjacent to conducting layer 96 is a central portion of the electrode [also see Figure 1 above]).
Regarding claim 51, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the electrode is individually addressable (Figure 1D and [00101]).
Regarding claim 52, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein a periphery of the electrode defines an uninterrupted electrode surface area that can be exposed to tissue to deliver an electrical signal to the tissue (Figure 1B: the outermost layer of the left side of electrode assembly 105 is electrode 6 which would be exposed to tissue during treatment).
Regarding claim 53, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the substantially constant impedance region has an impedance lower than the first impedance or the second impedance (Figures 1A-1B: the substantially constant impedance region, which is the same as the non-overlap region in Figure 1 above). The substantially constant impedance region has an impedance that is basically just resistance with negligible reactance. The resistance should be fairly low since this region is formed with conductive materials. On the other hand, the variable impedance region should have the same resistance as the substantially constant impedance region, but it also has reactance due to the dielectric layer. Thus, the substantially constant impedance region must have an impedance lower than the first impedance or second impedance. 
Regarding claim 54, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the electrode is positioned on an expandable structure ([00107]).
Regarding claim 55, Salahieh in view of Lepak discloses the device according to claim 39, and Salahieh further discloses a device wherein the electrode is configured to pass ablation energy at an ablation frequency through its entirety ([00136]).
Regarding claim 56, Salahieh discloses an electrode (Figures 1A-1B and 1D: electrode assembly 105 including electrodes 6) comprising: a physiological signal mapping section ([00101]: “It should be appreciated that the electrodes and electrode assemblies described herein can be used for a variety of functions as is known in the art, including but not limited to, ablation, mapping, sensing, and/or stimulating a variety of cells types and tissue types”) comprising a substantially constant impedance (Figures 1A-1B: the region of electrode assembly 105 where electrodes 6 are adjacent to conducting layer 96 [this region has no capacitor or inductor, therefore it’s reactance is minimal, and thus impedance is substantially constant regardless of frequency); and a tissue ablating section (Figure 1D: multiple electrodes 6 as part of electrode assembly 105 and [00101]: “It should be appreciated that the electrodes and electrode assemblies described herein can be used for a variety of functions as is known in the art, including but not limited to, ablation, mapping, sensing, and/or stimulating a variety of cells types and tissue types”) comprising the substantially constant impedance region and a variable impedance region (Figures 1A-1B: the substantially constant impedance region, which is the same as the non-overlap region in Figure 1 above, and the variable impedance region, which is the same as the overlap region in Figure 1 above), wherein the variable impedance region has a first impedance when a first frequency is applied thereto, and a second impedance when a second frequency is applied thereto, the second impedance being different than the first impedance (Figures 1A-1B: the dielectric layer 100 acts as an insulator between conductive layer 96 and electrodes 6, forming a capacitor which has frequency-dependent reactance and thus frequency-dependent impedance), wherein the variable impedance region includes a first layer of material (Figures 1A-1B: dielectric layer 100) disposed radially outward in a direction extending from a center of a conductive electrode layer of material (Figures 1A-1B: dielectric layer is adjacent to electrodes 6 for part of electrode assembly 105), wherein the first layer overlaps with only a portion of the conductive electrode layer of material (Figures 1A-1B: dielectric layer is adjacent to electrodes 6 for part of electrode assembly 105 and is not adjacent to electrodes 6 for the rest of electrode assembly 105), to create an overlap region where the first layer and the conductive electrode layer overlap, and a non-overlap region where the first layer and the conductive electrode layer do not overlap (see annotated Figure 1 above). Salahieh does not explicitly disclose an electrode wherein the conductive electrode layer of material is elastomeric.
However, Lepak teaches an electrode (Figures 47A and 47E: electrode 525) wherein the conductive electrode layer of material is elastomeric (Figure 47E: elastomeric conductor later 560 and [0212]: “Electrode 525 comprising an elastomeric conductor layer 560 is disposed over the substrate layer and one or more adhesive layers, the one or more insulation layers, and the one or more conductor layers.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrode disclosed by Salahieh so that the material is elastomeric as taught by Lepak so that the electrode is flexible and low-profile (Lepak [0228]-[0229]).
Regarding claim 57, Salahieh in view of Lepak discloses the device according to claim 56, and Salahieh further discloses a device wherein the substantially constant impedance region comprises a physiological signal mapping section (Figures 1A-1B: electrodes 6 are part of the substantially constant impedance region, which corresponds to the non-overlap region in Figure 1 above and [00101]: “It should be appreciated that the electrodes and electrode assemblies described herein can be used for a variety of functions as is known in the art, including but not limited to, ablation, mapping, sensing, and/or stimulating a variety of cells types and tissue types”).
Regarding claim 58, Salahieh discloses an electrode (Figures 1A-1B: electrode assembly 105 with electrodes 6) with a first region and a second region, wherein in the first region (see overlap region in Figure 1 above), the electrode comprises a layer of a variable impedance material (Figures 1A-1B: dielectric layer 100) disposed radially outward in a direction extending from a center of a conductive electrode layer of material (Figures 1A-1B: conducting layer 96) to a periphery of the conductive electrode layer of material, and wherein in the second region (see non-overlap region in Figure 1 above), the electrode does not comprise the layer of the variable impedance material (Figures 1A-1B: dielectric layer 100 is not part of the electrode region defined as non-overlap region in Figure 1 above), and wherein in the first region, the layer of the variable impedance material overlaps with only a portion of the conductive electrode layer of material (Figures 1A-1B: dielectric layer 100 overlaps only in the overlap region above; it does not overlap with the electrode 6 or conducting layer 96 in the non-overlap region as shown in Figure 1 above), to create an overlap region where the layer of the variable impedance material and the conductive electrode layer overlap (see overlap region of Figure 1 above), and a non-overlap region where the layer of the variable impedance material and the conductive electrode layer do not overlap (see non-overlap region of Figure 1 annotated above). The phrase “radially outward” as written can be broadly interpreted as essentially stacked. The variable impedance layer 100 is disposed “radially outward” in a direction extending from a center of a conductive layer 96 to a periphery of the conductive layer 96 since variable impedance layer is adjacent to conductive layer 96, as seen in Figure 1 above and Figures 1A-1B. 
Salahieh does not explicitly disclose an electrode wherein the conductive electrode layer of material is elastomeric.
However, Lepak teaches an electrode (Figures 47A and 47E: electrode 525) wherein the conductive electrode layer of material is elastomeric (Figure 47E: elastomeric conductor later 560 and [0212]: “Electrode 525 comprising an elastomeric conductor layer 560 is disposed over the substrate layer and one or more adhesive layers, the one or more insulation layers, and the one or more conductor layers.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrode disclosed by Salahieh so that the material is elastomeric as taught by Lepak so that the electrode is flexible and low-profile (Lepak [0228]-[0229]).


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view Lepak, further in view of Kozel, US 20050256521, herein referred to as “Kozel.”
Regarding claim 41, Salahieh teaches the device according to claim 39, but it does not explicitly disclose a device where the first electrical signal has a frequency of about 1000 Hz or less, and the second electrical signal has a frequency of at least about 50 KHz.
However, Kozel discloses a device where the first electrical signal has a frequency of about 1000 Hz or less, and the second electrical signal has a frequency of at least about 50 KHz ([0081]-[0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Salahieh with a first electrical signal that has a frequency of 1000Hz or less and a second electrical signal that has a frequency of at least 50 KHz as disclosed in Kozel to allow the user to perform different procedures using the same device, like mapping and ablation procedures ([0003]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794